Exhibit 10.1 EXECUTION COPY AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 29, 2011 among J. C. PENNEY COMPANY, INC., J. C. PENNEY CORPORATION, INC., J. C. PENNEY PURCHASING CORPORATION, The Lenders Party Hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent and WELLS FARGO BANK, NATIONAL ASSOCIATION, as LC Agent J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, BARCLAYS CAPITAL and WELLS FARGO SECURITIES, LLC as Joint Bookrunners and Lead Arrangers, JPMORGAN CHASE BANK, N.A., as Syndication Agent and BANK OF AMERICA, N.A., BARCLAYS BANK PLC and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Joint Documentation Agents [CS&M Reference No. 6701-806] TABLE OF CONTENTS ARTICLE I Definitions SECTION 1.01.
